Detailed Action
Status of Claims
In response to the communication filed 10/11/2022. Claims 1-21 are currently pending and addressed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections- 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections
set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or
Non-obviousness.

Claims 1, 4, 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Standlee (US Pat No. 1906933) in view of Leonard (Us Pat No 3729986), and Deprent (US Pat No 4796668)

In regards to claim 1, Standlee teaches: a bell nipple comprising: (fig 1  element 19) a downhole end configured to sealingly couple to an uphole-end of a [casing head] (11); (Fig 1) an uphole end comprising a first set of threads along an inner surface of the bell nipple; (Fig 1 Element 19; threads at the uphole end connected to 20) a fluid conduit (27) defining a downward slope fluidically connected to an interior of the bell nipple, (pg 2 line 15-18) an inlet of the fluid conduit being uphole of the downhole end and downhole of the first set of threads; (Fig 1 connection between element 19 and 27 pg 2 line 18-20) and an extension sub (20) configured to be received by the uphole end, (Fig 1 Element 20 pg 2 line 3-6) the extension sub (20) comprising: a downhole end comprising a second set of threads configured to engage with the first set of threads; (Fig 1 element 20) and an uphole end comprising a third set of threads configured receive a well tool. (Fig 1 element 20 & 21)
	While Standlee does teach that the bell nipple would specifically have a valve on it, Standlee does not state if it could be a set and attached via bell nipple to a blowout preventer. 
Leonard teaches: blow-out preventer (14), a valve set positioned in-line with the fluid conduit, (Fig 2 Element 80 & 30) the valve set configured to regulate fluid flow through the conduit; (Col 6 line 10-12) However Standlee does not disclose a blowout preventer on the invention, Standlee does disclose a casing head (11) on the well. 
	Standlee and Leonard each recite a well head device. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of BOP of Leonard for the Casing head of Standlee. The simple substitution of one known element for another producing a predictable result renders the claim obvious.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include multiple valves as taught by Leonard in the Bell nipple of Standlee, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the combination would result in the predictable result of improved fluid and well control. (Leonard col 2 line 32-37)
	While Standlee and Leonard teach the system components above, neither disclose in their inventions a thread saver to protect the uphole threads. 
However Deprent discloses: a thread saver (6) configured to be received by the uphole end, (Fig 1 element 6 col 4 line 27-31) the thread saver (6) configured to protect the first set of threads from impact; (col 3 line 50-53)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a thread saver as taught by Deprent in the bell nipple of Standlee, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the combination would result in the predictable result in protecting the threads when not in use. (Col 3 line 50-53)

In regards to claim 4, Leonard teaches: wherein the valve set comprises two valves in series. (Fig 2 Element 80 & 30)

In regards to claim 7, Deprent teaches: wherein the thread saver comprises a softer material than the bell nipple. (Fig 1 element 6 col 4 line 27-31)

In regards to claim 8, Deprent teaches: wherein the thread saver covers an entirety of the first set of threads when installed. (Fig 1 element 6 col 4 line 27-31)

In regards to claim 9, Standlee teaches: the bell nipple (Fig 1 element 19) and the extension sub (Fig 1 element 20) but does not disclose if the kit is rated for well pressure, however Leonard further discloses: the valve set (Fig 2 80 & 30) and further discloses the valves are rated for well pressure. (col 2 line 32-37)
It would have been obvious to one of ordinary skill in the art before the effective filing date to rate for well pressure as in Leonard in the kit executing the kit of Standlee. As in Leonard, it is within the capabilities of one of ordinary skill in the art to rate for pressure to Standlee' s invention with the predictable result of well control. 
	
	
Claims 2, 5-6, 10-14, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Standlee (US Pat No. 1906933), Leonard (Us Pat No 3729986), Deprent (US Pat No 4796668) and in further view of Howard (US Pat No. 2211206) 

Continuing from Claim 1, Standlee, Leonard, or Deprent do not disclose the threads chosen for the invention. 
However, in regards to claim 2, Howard discloses: wherein the first set of threads are ACME threads. (pg 3 line 2-5)
Standlee and Howard each recite a threaded device used in well operations. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of Acme threads of Howard as the threads of Standlee. The simple substitution of one known element for another producing a predictable result renders the claim obvious. (Howard pg 4 line 9-10 “The nut 131 is provided with external right hand threads 132 of the well-known Acme type.”)


	Continuing from claim 4, in regards to claim 5, Leonard teaches: the two valves (80 & 30 col 5 line 13-16) but does not disclose that the two valves are gate valves. However, Leonard does disclose other valves can be used (Col 5 line 12-16) 
	Howard however discloses: are gate valves. (Fig 1 Element 5 pg 2 line 22-24) 
Leonard and Howard each recite a valve device used in well operations. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of gate valves of Howard as the valves of Leonard. The simple substitution of one known element for another producing a predictable result renders the claim obvious. (Leonard Col 5 line 13-16)

	Continuing from claim 4, in regards to claim 6, Leonard teaches: one of the two valves is a hydraulically actuated valve, (Col 5 line 54-59) (80 & 30 col 5 line 13-16) but does not disclose that one of the valves is manual. However, Leonard does disclose other valves can be used (Col 5 line 12-16) 

	Howard however discloses: and the other of the two valves is a manually actuated valve. (Fig 1 Element 5 pg 2 line 22-24)

Leonard and Howard each recite a valve device used in well operations. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of manually actuated valves of Howard as one of the valves of Leonard. The simple substitution of one known element for another producing a predictable result renders the claim obvious. (Leonard Col 5 line 13-16)


In regards to claim 10, Standlee teaches: A method comprising: receiving a bell nipple (19), the bell nipple (19), comprising threads (Fig 1) along an interior surface of an uphole end of the bell nipple (fig 1 element 19); 
	
	However Standlee does not disclose a blowout preventer on the invention, Standlee does disclose a casing head (11) on the well. 

Leonard however discloses: [a bell nipple] (Fig 2 element 17) by a blow-out preventer (14)
	Standlee and Leonard each recite a well head device. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of BOP of Leonard for the Casing head of Standlee. The simple substitution of one known element for another producing a predictable result renders the claim obvious.
	
Standlee does not disclose the type of threads used in the system. However, in regards to claim 10, Howard discloses that the threads can be: ACME threads (pg 3 line 2-5)
Standlee and Howard each recite a threaded device used in well operations. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of Acme threads of Howard as the threads of Standlee. The simple substitution of one known element for another producing a predictable result renders the claim obvious. (Howard pg 4 line 9-10 “The nut 131 is provided with external right hand threads 132 of the well-known Acme type.”)

While Standlee teaches the system components above, Standlee does not disclose a thread saver to protect the uphole threads. 
However Deprent discloses: and receiving a thread saver by the bell nipple. (Fig 1 element 6 col 4 line 27-31)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a thread saver as taught by Deprent in the bell nipple of Standlee, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the combination would result in the predictable result in protecting the threads when not in use. (Col 3 line 50-53)

In regards to claim 11, continuing from claim 10 above, Deprent discloses: covering an entirety of the [threads] by the thread saver. (Fig 1 element 6 col 4 line 27-31)
While Howard discloses: Acme threads (Pg 3 line 2-5)
In regards to claim 12, continuing from claim 10 above, Standlee discloses: the bell nipple (19); receiving an extension sub (Fig 1 Element 20 pg 2 line 3-6) by the bell nipple (19), the extension sub (20) threadingly engaging with the threads (Fig 1); and receiving a well tool by the extension sub. (Fig 1 element 20 & 21) 

While Deprent discloses: parting with the thread saver (Fig 1 element 6 col 4 line 27-31 & abstract detailing the before use)  

Further Howard discloses: ACME threads (pg 3 line 2-5)

In regards to claim 13, from claim 12 above, Standlee discloses: closing a [valve] of the bell nipple. (Fig 1 element 28 Pg 2 line 19-20). 
While Standlee does teach that the bell nipple would specifically have a valve on it, Standlee does not state if it could be a set. 
Leonard teaches: a valve set (Col 6 line 10-12)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include multiple valves as taught by Leonard in the Bell nipple of Standlee, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the combination would result in the predictable result of improved fluid and well control. (Leonard col 2 line 32-37)

In regards to claim 14, Standlee and Deprent disclose: parting with the well tool (Standlee 21) and the extension sub (Standlee 20) by the bell nipple (Standlee 19); and receiving the thread saver (Deprent Fig 1 element 6 col 4 line 27-31) by the bell nipple. (Standlee 19)

In regards to claim 16, Standlee discloses: the bell nipple (19), the extension sub (20), and the well tool (21) which are elements that control flow from the wellbore. Leonard further discloses that the elements of a wellhead system retain well pressure (col 2 line 32-37)



Claims 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Standlee (US Pat No. 1906933), Leonard (Us Pat No 3729986), Deprent (US Pat No 4796668), Howard (US Pat No. 2211206) and in further view of Young (US Pat No. 4836289) 

In regards to claim 15, from claim 12 above, Standlee discloses: the well tool (Fig 1 element 21). 
While Standlee does not disclose other well tools that could be attached, the invention is not limited by just the guide cap. 
However, Young discloses: [the well tool is a] wireline tool or a lubricator. (Fig 2 element 20 Col 3 line 20-25 & Col 4 line 59-62) 

Standlee and Young each recite a bell nipple system which an attachment at the uphole end being a well tool.  Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of wireline tool or lubricator of Young for the guide box of Standlee. The simple substitution of one known element for another producing a predictable result renders the claim obvious. (Young Col 3 line 20-25)

In regards to claim 17, from claim 10 above, Standlee discloses: flowing fluid through the bell nipple in an uphole direction; (pg 1 line 8-10) and flowing fluid from the bell nipple through a conduit (Fig 1 element 27 pg 2 line 13-15). 
While Standlee does not disclose the orientation of the conduit (27), Standlee does not limit the angle at which the conduit leaves the bell nipple. 
However Young discloses: sloping downhill from a vertical side of the bell nipple. (fig 1 element 13)

Young and Standlee each recite an outlet for a bell nipple used in well operations. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the angled outlet of Young for the right angle outlet of Standlee. The simple substitution of one known element for another producing a predictable result renders the claim obvious.


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Standlee (US Pat No. 1906933), Howard (US Pat No. 2211206), Young (US Pat No. 4836289) and in further view of Leonard (Us Pat No 3729986),

In regards to claim 18, Standlee discloses: a bell nipple comprising (19): a downhole end configured to sealingly couple to an uphole-end of [casing head] (Fig 1 11) ; an uphole end comprising [threads] along an inner surface of the bell nipple (Fig 1 element 19); a fluid conduit fluidically connected to an interior of the bell nipple, (fig 1 Element 19) an inlet of the fluid conduit being uphole of the downhole end (fig 1 element 27) and downhole of the [threads]; and a [valve] (Fig 1 Element 28) positioned in-line with the fluid conduit, (Fig 1 Element 27 & 29) the [valve] configured to regulate fluid flow through the conduit. (pg 2 line 19-20)
	
Standlee does not disclose the type of threads used in the system, However, in regards to claim 18, Howard discloses: comprising ACME threads & ACME threads (pg 3 line 2-5)
Standlee and Howard each recite a threaded device used in well operations. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of Acme threads of Howard as the threads of Standlee. The simple substitution of one known element for another producing a predictable result renders the claim obvious. (Howard pg 4 line 9-10 “The nut 131 is provided with external right hand threads 132 of the well-known Acme type.”)
While Standlee does not disclose the orientation of the conduit (27), Standlee does not limit the angle at which the conduit leaves the bell nipple. 
However Young discloses: A fluid conduit defining a downward slope (fig 1 element 13)

Young and Standlee each recite an outlet for a bell nipple used in well operations. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the angled outlet of Young for the right angle outlet of Standlee. The simple substitution of one known element for another producing a predictable result renders the claim obvious.
While Standlee does teach that the bell nipple would specifically have a valve on it, Standlee does not state if it could be a set. 
Leonard teaches: a blow-out preventer (Fig 2 element 17) and a valve set (Col 6 line 10-12)
Standlee and Leonard each recite a well head device. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of BOP of Leonard for the Casing head of Standlee. The simple substitution of one known element for another producing a predictable result renders the claim obvious.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include multiple valves as taught by Leonard in the Bell nipple of Standlee, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the combination would result in the predictable result of improved fluid and well control. (Leonard col 2 line 32-37)

Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Standlee (US Pat No. 1906933), Howard (US Pat No. 2211206), Young (US Pat No. 4836289), Leonard (Us Pat No 3729986), and in further view of Bowen (US Pub No 2018003002)

In regards to claim 20, following from claim 18, Standlee discloses: an extension sub (20) configured to be received by the uphole end (fig 1), the extension sub (20) comprising: a downhole end comprising a second set (fig 1 element 20) of [threads] (fig 1) configured to engage with the (Fig 1) [threads] (fig 1) of the bell nipple (Fig 1 19); and an uphole end comprising a set of (Fig 1) [threads] configured receive a well tool. (Fig 1 element 21)
Standlee does not disclose the type of threads used in the system, However, in regards to claim 20, Howard discloses: ACME threads & ACME threads (pg 3 line 2-5)
Standlee and Howard each recite a threaded device used in well operations. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the threads of Standlee for the Acme threads of Howard. The simple substitution of one known element for another producing a predictable result renders the claim obvious. (Howard pg 4 line 9-10 “The nut 131 is provided with external right hand threads 132 of the well-known Acme type.”) 
Standlee does not disclose the type of threads used in the system, However, in regards to claim 20, Bowen discloses: LTC Threads ([0155])
Standlee and Bowen each recite a threaded device used in well operations. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the threads of Standlee for the LTC threads of Bowen. The simple substitution of one known element for another producing a predictable result renders the claim obvious. (Bowen [0155])

In regards to Claim 21, following from claim 20 above, Standlee discloses: a [well head tool] (21) sealingly engaged (fig 1 threaded connection) to the uphole end of the extension sub (20) by the [threads] (fig 1).
While Standlee does not disclose other well tools that could be attached, the invention is not limited by just the guide cap. 
However, Young discloses: [the well tool is a] wireline tool or a lubricator. (Fig 2 element 20 Col 3 line 20-25 & Col 4 line 59-62) 

Standlee and Young each recite a bell nipple system which an attachment at the uphole end being a well tool.  Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of wireline tool or lubricator of Young for the guide box of Standlee. The simple substitution of one known element for another producing a predictable result renders the claim obvious. (Young Col 3 line 20-25)

Standlee does not disclose the type of threads used in the system, However, in regards to claim 20, Bowen discloses: LTC Threads ([0155])
Standlee and Bowen each recite a threaded device used in well operations. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of Acme threads of Howard as the threads of Standlee. The simple substitution of one known element for another producing a predictable result renders the claim obvious. (Bowen [0155])

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Standlee (US Pat No. 1906933), Leonard (Us Pat No 3729986), Deprent (US Pat No 4796668), and in further view of Bowen (US Pub No 2018003002)


	Following from claim 1 above, in regards to claim 3 Standlee discloses: the third set of threads (Fig 1) 
Standlee does not disclose the type of threads used in the system, However, in regards to claim 20, Bowen discloses: LTC Threads ([0155])
Standlee and Bowen each recite a threaded device used in well operations. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of Acme threads of Howard as the threads of Standlee. The simple substitution of one known element for another producing a predictable result renders the claim obvious. (Bowen [0155])


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Standlee (US Pat No. 1906933), Leonard (Us Pat No 3729986), Howard (US Pat No. 2211206), Young (US Pat No. 4836289) and in further view of Deprent (US Pat No. 4796668) 

Following from claim 18 above, in regards to claim 19, Standlee discloses: [threads] configured to be received by the uphole end, (fig 1) 

While Standlee teaches the system components above, neither disclose in their inventions a thread saver to protect the uphole threads. 
However Deprent discloses: comprising a thread saver configured to be received by the uphole end, (Fig 1 element 6 col 4 line 27-31) the thread saver configured to protect the [threads] from impact (col 3 line 19-22) the thread saver comprising a softer material than the bell nipple. (col 4 line 27-31)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a thread saver as taught by Deprent in the bell nipple of Standlee, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the combination would result in the predictable result in protecting the threads when not in use. (Col 3 line 50-53)

Standlee and Deprent do not disclose the type of threads used in the system, However, in regards to claim 19, Howard discloses: ACME threads (pg 3 line 2-5)
Standlee and Howard each recite a threaded device used in well operations. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of Acme threads of Howard as the threads of Standlee. The simple substitution of one known element for another producing a predictable result renders the claim obvious. (Howard pg 4 line 9-10 “The nut 131 is provided with external right hand threads 132 of the well-known Acme type.”) 

Response to Arguments
Applicant's arguments filed 10/11/2022 have been fully considered but they are not persuasive.
Argument 1, applicant argues element 19 in Standlee is a T-joint and not a bell nipple, examiner respectfully disagrees in this assessment. The common definition of a bell nipple is “an enlarged pipe at the top of a casing string that serves as a funnel to guide drilling tools into the top of a well (as in Standlee fig 1). The bell nipple is usually fitted with a side outlet (Standlee element 27) to permit drilling fluids to flow back to the surface mud treating equipment through another inclined pipe called a flowline.” (“https://glossary.slb.com/en/terms/b/bell_nipple”). Examiner respectfully points out that Standlee’s element 19 has the structural elements of a bell nipple as defined in the art and in the claims presented and examiner finds no particular definition for the bell nipple in the instant specification which would exclude Standlee’s element 19. In response to applicants’ arguments about the obviousness about interchanging Standlee’s elements 18 and 20, the threads are on the outer surface coupled to element 19’s inner surface threads. Applicants claims do not mention orientation of the threading in claim 1 just that there are threads to be received by the uphole and downhole end. 
Argument 2, applicant argues Standlee’s element 27 does not disclose a downward slope. Examiner respectfully disagrees, as the swaged portion of element 27 in Standlee displays a clear (at least partial) downward slope fluidly connected to the interior of the bell nipple as claimed (see annotated figure below).

    PNG
    media_image1.png
    101
    116
    media_image1.png
    Greyscale

Argument 3, applicant argues element 20 is not an extension sub.  Examiner respectfully disagrees as the applicant’s extension sub could also be called a “nipple” as they have the same tubular structure with an uphole and downhole end and means of connecting to the bell nipple.  Further, the examiner finds no particular definition of extension sub in the instant specification which would exclude element 20 of Standlee as in the rejection. 




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas D Wlodarski whose telephone number is (571)272-3970. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/D. ANDREWS/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        

/NICHOLAS D WLODARSKI/Examiner, Art Unit 3672